Citation Nr: 0945157	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-17 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 29, 2004, 
for the grant of service connection for posttraumatic organic 
brain syndrome with mood disorder, memory loss, and 
headaches, including based upon clear and unmistakable error 
(CUE) in an April 1992 rating decision.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
October 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for an effective date earlier than July 29, 
2004, for the grant of service connection for posttraumatic 
organic brain syndrome with mood disorder, memory loss, and 
headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends that the April 1992 denial of his claim 
of entitlement to service connection for posttraumatic 
organic brain syndrome with mood disorder, memory loss, and 
headaches was clearly and unmistakably erroneous, such that 
he should be awarded an earlier effective date for the award 
of service connection.  Specifically, he argues that had he 
been provided an adequate examination, his claim would have 
been granted in April 1992 rather than denied.

In the August 2007 rating decision on appeal, the RO did not 
consider whether the April 1992 rating decision was clearly 
and unmistakably erroneous.  The April 2008 statement of the 
case also did not address this argument.  Because the RO in 
denying the claim of entitlement to an earlier effective date 
of service connection did not consider the Veteran's claim of 
CUE in the earlier rating decision, and the Board may not 
consider a claim of CUE in the first instance, the Board has 
no choice but to remand the claim to the RO for consideration 
of the CUE claim in the first instance.  Jarrell v. 
Nicholson, 20 Vet. App. 326, 333 (2006).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim of 
entitlement to an effective date 
earlier than July 29, 2004, for the 
grant of service connection for 
posttraumatic organic brain syndrome 
with mood disorder, memory loss, and 
headaches, including based upon CUE in 
an April 1992 rating decision.  If the 
decision remain adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


